Title: To James Madison from James Wilson, 21 November 1806
From: Wilson, James
To: Madison, James



Sir,
Wood County Courthouse Virginia 21st. Novr. 1806

At the particular desire of the members of a Committee appointed by the citizens of this county at a meeting held in the early part of last October I beg leave to lay before you such information as have come to the knowledge of the Committee relative to some late proceedings of Aaron Burr and his emissaries or Agents in this Western Country.
A few months ago a publication appeared in a Marietta News Paper in several numbers of that paper, which it is believed was among the first circumstances which excited any degree of alarm in the minds of the people here.  This publication had for its avowed object the pointing out the propriety and necessity of an immediate separation of the Western country from the Government of the United States.  It seemed intended to sound the minds of the people on that subject, by its threatning aspect, and by its ringing the alarum bell to some Master stroke which would shortly be attempted with that view.  Public curiosity was for a short time upon the stretch who could be the author of this production, but it was not long before circumstances led it universally to be fixed upon a Mr. Harman Blennerhasset, a gentleman apparently of fortune, who lives in this county upon an island in the river Ohio about fourteen miles below the Town of Marietta; and from that time forward every movement of Mr. Blennerhasset was considered, and his minutest actions began to be noticed.  About this time, or a little before this time Coll. Aaron Burr waited upon Mr. Blennerhasset on his way to the Westward, and while he was here, contracted for the building of fifteen boats on the Muskingum river, which are now completed: And about the same time also Mr. Blennerhasset began to purchase up provisions of all kinds in great quantities, particularly corn, which he has had people constantly employed, night and Day, in Kiln Drying.
A Short time after this Mr. Blennerhasset being at Marietta, of a sudden, to the surprise of all, took boat immediately (it was supposed in consequence of some information he received there) and in a very hurried manner, went off down the river to Kentucky to meet Col. Burr, as it was said, without even taking time to inform his own family of his Departure.
Upon his return home, which was about three weeks ago, he gave out that he, or that he and Col. Burr had made a purchase of a large Tract of land in the Mississippi Territory upon Red river, which he wished to Settle.  As an Inducement for young active and Spirited men to go down the river with him he then Offered and is now offering to each one Hundred Acres of land and regular pay from the time they start down the river, so long as they shall continue in his service or employ; he informs them that each must furnish himself with arms, holding out the Idea that they will be under a necessity of driving off a number of Spaniards and Indians, who had encroached upon the lands purchased.  To some, it is understood, he has endeavoured to persuade, by offering them Commissions.  He does not by any means seem to desire any particular class of men to go along with him, such as Mechanics, Tradesmen of any kind or Husbandmen, but Active men of any Occupation.
Twelve Hundred stand of arms have within a few days, passed down this river, and there is no reason to doubt that they are for the Combination.
I beg leave, Sir, further to State to you from the Committee, that Col. Hugh Phelps, one of the Members thereof, lately had a Meeting with Mr. Blennerhasset at Mr. Blennerhassets request At which Meeting Mr. Blennerhasset expressed himself anxious that Col. Phelps would Join him & Col. Burr in their enterprise  He informed him he should share with him in the advantages to be derived from the Enterprise, and that if he would join he could probably induce 100 or 150 men to go along with him.  He told him that General Jackson of Tenesse had engaged himself to furnish 1000 men and perhaps he might furnish 1500, That a Gentleman in Kentucky had engaged 500 and another 300 and he expected from Pittsburg 200 or 300 and others from other quarters.  He mentioned that Col. Burr had great resources, he had an Interest in the Bank of Kentucky, and could borrow to almost any Amount at almost any bank in the United States. That he had offered to men who would go along with him One Hundred Acres of Land and regular pay from the time they started.
A Meeting of the Committee was held this day.  Mr. Alexr. Henderson, one of the Members thereof, mentioned to Mr. John Graham who was present, and to the Committee that Mr. Blennerhasset had been to wait upon him, that he had some confidential conversation with him which he did not feel himself Justified in disclosing from some peculiar situation he said he was placed in, and which he would not disclose unless called upon in a Court of Justice.  He said he believed he had Mr. Blennerhassets Life at that moment, in his hands, but he said then (upon considering with himself) that if what Mr. Blennerhasset had confided to him was to be relied upon that it was of the highest consequence to the United States that they should have immediately a very formidable force at New Orleans, and in the neighbourhood.
These, Sir, are the most material matters recollected at present, come to the knowledge of the Committee, and which they deemed proper should be communicated to Government.  They State that Mr. Blennerhasset proposes starting down the river on the 10th day of next December. That they have the wish and they hope and believe the power of stopping Mr. B. from going down the river which they think would have the Effect of stopping many others from going down river who at present intend it.  But they wish to proceed with safety  The Members of this Committee firmly attached to the Government and the true interests of their Country will at all times by every means in their power, if called upon, oppose with manly firmness every thing which should have a tendency to violate the peace or infringe the Dignity thereof; And Submit the foregoing to the more mature consideration of Government.  I remain, Sir, with Respect and Attachment Your Obedient Servant

James Wilson

